Exhibit 10.1

HUMANA

VOLUNTARY RELEASE AND SEPARATION AGREEMENT

This Voluntary Release and Separation Agreement (“Agreement”) sets forth the
understanding between you, James E. Murray, and Humana Inc. and its affiliates
and subsidiaries (“Humana”) with respect to the mutual Retirement of your
employment with Humana. In consideration of your agreement to the terms set
forth below and the mutual benefits to be derived hereunder, and provided you
have executed this Agreement on or after your last date of employment, which is
March 31, 2017 (the “Retirement Date”), it is agreed:

 

A. CONSIDERATION

 

  1) Severance Pay: You will receive 18 months of your annual base salary
totaling $1,291,380.00 (hereafter referred to as “Severance Pay”), less legally
required withholdings and less any debts or expenses you owe to Humana. This
Severance Pay shall be paid to you in bi-weekly equal installments through
March 15, 2018. The length of time that the biweekly Severance Payments are due
and owing to you shall be called the Severance Pay Period. If you agree to the
terms of this Agreement, the Severance Pay Period shall begin on the day
immediately following your last date of employment and continue through
March 15, 2018; provided, that, the first payment shall be made on the first
payroll date following the date this Agreement becomes effective. Each payment
of Severance Pay shall be considered a “separate payment” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

 

  2) Lump Sum Payment: You will received an additional lump sum payment equal to
9 months of your annual base salary totaling $645,690.00, less legally required
withholdings (the “Lump Sum”). This Lump Sum shall be paid to you by no later
than January 31st 2018.

 

  2) Pro-Rated Incentive Payment: You will receive compensation under your 2017
Management Incentive Plan (the “MIP”), which will be pro-rated based on the
period of your active participation in the MIP and calculated according to the
terms of the MIP. The pro-rated MIP compensation will be paid to you on or
before March 15, 2018.



--------------------------------------------------------------------------------

James E. Murray

 

  3) Outplacement Services: Humana agrees to pay for 6 months of Right Choice
outplacement services provided through Right Management Consultants after the
Retirement Date.

 

  4) Financial Planning Services: Humana agrees to pay for financial planning
services provided by The Ayco Company, L.P. for one year from the Retirement
Date.

 

  5) Obtaining Consideration: The Consideration provided for in this Agreement,
which you agree you are otherwise not entitled to receive without executing this
Agreement, is available if you agree to, and abide by each of the terms of this
Agreement. In order to receive the Consideration, this executed Agreement must
be postmarked no later than twenty-one (21) days after the Retirement Date, if
mailed, or hand-delivered to Joan Lenahan, Vice President & Corporate Secretary,
Humana Inc., 500 W. Main Street, 21st Floor, Louisville, Kentucky 40202, no
later than twenty-one (21) days after the Retirement Date. You will have seven
(7) days following your execution of this Agreement to revoke the Agreement (the
“Revocation Period”). Revocation must be in writing, clearly stating your intent
to revoke the Agreement, addressed to Joan O. Lenahan, Vice President &
Corporate Secretary, Humana Inc., 500 W. Main Street, 21st Floor, Louisville,
Kentucky 40202. The written revocation must be either hand delivered with a
signature receipt by a Humana representative or sent certified or registered
mail and, in either case, received by Humana prior to the end of Revocation
Period. If you do not revoke or cancel this Agreement prior to the end of the
Revocation Period, this Agreement shall become fully effective at the end of
Revocation Period.

 

B. GENERAL RELEASE OF CLAIMS

Release: The foregoing is in consideration of your agreement that the
Consideration provided above is accepted in return for full and final release
and settlement of any and all legal and equitable claims of any type relating to
your employment or separation from employment which you have or may have against
Humana or any of its officers, agents, or employees, as of the date of this
Agreement. You represent that you have not filed or otherwise initiated any
complaints, claims, or charges with any local, state or federal court, agency or
board, based on events occurring prior to and including the date you execute
this Agreement. You agree to bring no lawsuits, claims, demands or charges of
any kind, whether in tort, contract or common law or pursuant to any federal,
state or local ordinance or statute, relating to your employment or to your
separation from employment. This release includes, but is not limited to, any
right, charge,

 

2



--------------------------------------------------------------------------------

James E. Murray

 

claim, or claims, whether known or unknown, under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Fair Labor Standards Act, the Equal Pay Act, and any and
all claims under any other federal, state, or local statutory, administrative,
constitutional, common law or other legal or equitable theory, including but not
limited to, claims for wrongful discharge or breach of contract. You agree and
understand that you do not waive rights or claims that may arise after the end
of the seventh day following your execution of this Agreement.    

Nothing contained herein will be construed as preventing you or Humana from
providing information to or making a claim with any governmental agency (e.g.,
Equal Employment Opportunity Commission, a state civil or human rights agency or
commission and/or or other federal or state regulatory or law enforcement
agency), to the extent permitted or required by law. This Agreement will,
however, constitute an absolute bar to your recovery of any damages or
additional compensation from Humana arising out of or in connection with any
such claim. You will not be entitled to recover and agree to waive any recovery
against Humana in connection with any such claim, charge or proceeding without
regard to who has brought such Complaint or charge. You further agree that if
any agency or court assumes jurisdiction over any claim against Humana on your
behalf or otherwise for your benefit, you will direct that agency or court to
withdraw from or dismiss with prejudice the claim.

With respect to any rights that you may have under the Fair Labor Standards Act
(“FLSA”) and/or any state wages and hours statutes, you acknowledge and aver
that you have received all compensation to which you are entitled, including
regular and overtime wages, and that Humana paid such wages to you in full
compliance with the FLSA and state law.

You irrevocably assign to the federal government, or relevant state or local
government, any right you may have to any proceeds, bounties or awards in
connection with any claims filed by or on behalf of the government under any
laws, including but not limited to, the False Claims Act and/or the Dodd-Frank
Act (and/or any state or local counterparts of these federal statutes or any
other federal, state or local qui tam or “bounty” statute) against the Company.
You also represent and promise that you will deliver any such proceeds, bounties
or awards to the United States government (or other appropriate governmental
unit). Notwithstanding the foregoing, this Agreement does not limit your right
to receive an award for information provided to the Securities and Exchange
Commission.

 

3



--------------------------------------------------------------------------------

James E. Murray

 

C. ADDITIONAL AGREEMENTS/OBLIGATIONS

 

  1) Benefits: You will be entitled to continuation of health coverage, under an
insured program available to Humana employees, by paying an amount for such
coverage calculated in the manner provided under the Consolidated Omnibus Budget
Reconciliation Act (COBRA) (the “Extended Benefit”). The Extended Benefit shall
continue until the earlier of a) age 65; b) the effective date of your coverage
under equivalent benefits from a new employer (provided that no such equivalent
benefits shall be considered effective unless and until all pre-existing
conditions limitations and waiting period restrictions have been waived or have
otherwise lapsed); or c) your death. Your spouse, as your dependent, shall also
be entitled to the Extended Benefits until your spouse reaches age 65, under the
same plans and subject to the same terms and cost of coverage under those plans.

 

  3) Other Compensation: You will also receive the following: a) compensation
you are entitled to under Humana’s Retirement Equalization Plan; b) the 401(k)
balance you are entitled to receive under the terms of Humana’s 401(k) Plan.

 

  4) Stock Agreements: You understand and agree that the provisions of your
Stock Option Agreements; Incentive Stock Option Agreements, Restricted Stock
Agreements; and Restricted Stock Unit Agreements dated October 16, 1989 through
February 18, 2016 (collectively the “Stock Agreements”) shall remain in force,
including but not limited to all vesting and forfeiture provisions and the
Sections entitled Agreement Not to Compete and Agreement Not To Solicit. You
further agree that any violation or threatened violation of the provisions of
the Stock Agreements, including but not limited to the Sections entitled
Agreement Not to Compete and Agreement Not To Solicit, will result in
irreparable injury to Humana, that the remedy at law for any violation or
threatened violation of such provision(s) are inadequate and in the event of any
such breach or threatened breach Humana, in addition to any other remedies or
damages available to it at law or in equity, shall be entitled to temporary
injunctive relief before trial as a matter of course, and to permanent
injunctive relief without the necessity of proving actual damages.

 

4



--------------------------------------------------------------------------------

James E. Murray

 

  5) Agreement Not to Compete and Not to Solicit: In consideration of the
Severance, the Lump Sum and of your receipt of Humana’s significant Confidential
Information, as defined in Section D(2) below, you agree that up to and
including December 31, 2018 (the “Restricted Period”) you, directly or
indirectly, personally, or as an employee, officer, director, partner, member,
owner, shareholder, investor or principal of, or consultant or independent
contractor with, another person, shall not engage in any Prohibited Activity
with or for a Competing Business (defined below) in the Restricted Territory.
This restriction includes engaging in any preparatory activities respecting the
commencement of any Competing Business, including the discussion, either
publicly or privately of Humana’s development, invention, or creation of,
product or service concepts, product or service designs, underwriting
techniques, policy and application forms, marketing intelligence, inventions,
technology, or other related information. In addition, during the Restricted
Period, you must obtain the advance written approval of Humana prior to engaging
in employment or other compensatory services (including services as an agent or
independent contractor) for any Competing Business that does not involve
Prohibited Activity. The provisions of this Section C(3) are in addition to any
other non-competition obligations that you may have.

Humana agrees that your current service on the Board of Directors of LifeCare
Holdings, LLC does not breach this provision or the provisions of the Stock
Agreements entitled Agreement Not to Compete. Should you become employed with
LifeCare Holdings, LLC in the future, Humana also agrees that such employment
does not breach this provision or the provisions of the Stock Agreements
entitled Agreement Not to Compete. The Non-Solicitation provisions of this
Agreement and the Stock Agreements shall remain in full force and effect.

Your passive ownership of less than five percent (5%) of the securities of a
publicly traded company shall not be treated as an action in violation of the
restrictions set forth herein above.

For purposes of this Agreement, “Competing Business” shall mean (i) any business
or commercial activity that Humana is, has been or was preparing to be engaged
in at any time within the last two years of your employment and about which you
had access to Confidential Information; or (ii) any business that provides a
product or service that would conflict with, compete with or replace products or
services sold by Humana that you were involved in.

 

5



--------------------------------------------------------------------------------

James E. Murray

 

For purposes of this Agreement, “Prohibited Activity” means any service or
activity on behalf of a Competing Business that involves the planning,
management, supervision or providing of services that are similar in nature or
purpose to those services you provided to Humana during the last two years of
your employment, or any other activities that would involve the use or
disclosure of Confidential Information.

For purposes of this Agreement, “Restricted Territory” shall mean the
geographical markets in which Humana or its subsidiaries have been engaged in
business or commercial activities and about which you had access to Confidential
Information, in the last two years of your employment.

You agree that that you will notify Humana of any offers of employment you
receive during the Restricted Period for determination of whether the
prospective employment is with a Competing Business or involves Prohibited
Activity.

You also agree that during the Restricted Period, you, directly or indirectly,
personally, or as an employee, officer, director, partner, member, owner,
material shareholder, investor or principal of, or consultant or independent
contractor with, another entity, shall not:

1. Interfere with the relationship of Humana and/or any of its affiliates and
any of its employees, agents, representatives, consultants or advisors.

2. Divert, or attempt to cause the diversion from Humana and/or any of its
affiliates, any Company Business, nor interfere with relationships of Humana
and/or any of its affiliates with its policyholders, agents, brokers, dealers,
distributors, marketers, sources of supply or customers.

3. Solicit, recruit or otherwise induce or influence any employee of Humana
and/or any of its affiliates to accept employment in any business which competes
with Humana, in any of the geographic areas in which the Company and/or any of
its affiliates is then currently doing Company Business.

For purposes of this provision “Company Business” shall mean any business
related to a service or product offered by Humana and/or any of its affiliates
during the two-year period immediately preceding the Retirement Date that you
engaged in or rendered any consultation or business advice or other services
with respect to, during your employment with Humana and/or any of its
affiliates.

 

  6) Cessation of Status as an Officer: Effective March 31, 2017, you will no
longer be an officer or director of Humana Inc., and of any subsidiaries and
other affiliates of Humana Inc. of which you are an officer or director.
Accordingly, you will not hold yourself out as being an officer or director, or
as having any authority to bind, Humana Inc. or any such subsidiary or
affiliate. You agree to execute any documents necessary to reflect the change in
status.

 

6



--------------------------------------------------------------------------------

James E. Murray

 

D. COVENANTS

 

  1) Ownership of Intellectual Property: You agree and acknowledge that all work
or work product that you created, developed, produced, utilized or assisted in
the creation, development, production, or utilization of, including but not
limited to work or work product you were involved in, observed or were exposed
to in any way, while you were employed by Humana is the intellectual property of
Humana, and as such, is owned by Humana and you have no interest or claim to
said work or work product. Whenever requested to do so by Humana, you shall
execute any and all applications, assignments or other instruments which Humana
shall deem necessary to apply for and obtain trademarks, patents or copyrights
of the United States or any foreign country or otherwise protect the interests
of Human and its affiliates in any such intellectual property.

 

  2) Confidentiality and Covenant Not to Disclose: You acknowledge and agree,
that during or as a result of your employment with Humana, you have been exposed
to and have received non-public information relating to the confidential affairs
of Humana and its affiliates, including, without limitation, technical
information, intellectual property, business and marketing plans, strategies,
customer information, software, other information concerning the products,
promotions, development, financing, expansion plans, business policies and
practices of the Humana and its affiliates and other forms of information
considered by Humana and its affiliates to be confidential or in the nature of
trade secrets (including, without limitation, ideas, research and development,
know-how, formulas, technical data, designs, drawings, specifications, customer
and supplier lists, pricing and cost information and business and marketing
plans and proposals) (collectively, the “Confidential Information”). You agree
that the Confidential Information is owned by Humana and that you will not,
directly or indirectly, disclose, share or divulge in any manner or in any way
through any type of communication or medium, including but not limited to,
verbal, electronic, written or auditory, any of said Confidential Information
which is now known to you or which hereafter may become known to you as a result
of your employment by Humana to any person, firm, corporation, private or public
entity of any kind, or use or attempt to use such information in any way.
Additionally, all provisions of the Confidentiality Agreement you agreed to upon
employment and affirmed each year thereafter also remain in full force and
effect.

 

7



--------------------------------------------------------------------------------

James E. Murray

 

If you are requested or compelled to divulge Confidential Information under
operation of law, governmental regulation(s) or investigation, subpoena or court
order, you agree, prior to any disclosure, to notify Humana of such potential
disclosure and cooperate fully with Humana with regard to such proceedings prior
to disclosing the information requested, including cooperation with Humana’s
counsel or counsel provided to you at Humana’s cost. Humana acknowledges and
agrees that disclosure of Confidential Information under such circumstances and
with the express consent of Humana shall not constitute a breach of this
Agreement.

 

  3) No Disparagement: You agree not to do or say anything that would diminish
or constrain Humana’s good will or good reputation or that of Humana’s
employees, officers, directors, agents, products, or services. You agree not to
disparage or seek to injure Humana’s reputation or that of such other
aforementioned individuals. You agree to refrain from making negative statements
regarding Humana’s methods of doing business, the quality, wisdom or
effectiveness of Humana’s business policies or practices, or the quality of
Humana’s products, services, or directors, officers or other personnel. Nothing
in this provision prohibits you from initiating or cooperating in any government
agency investigation or legal proceeding.

 

  4) Cooperation in Defense of Future Actions and in Furtherance of Business
Matters: You agree that, if requested by Humana, you will fully cooperate in the
event that your assistance or testimony is needed in any litigation, threatened
litigation, or dispute arising from events and circumstances which occurred
during your employment with Humana. You also agree that, if requested by Humana,
you will fully cooperate and provide assistance to Humana in any matter of which
you have or have had knowledge that Humana may consider to be helpful to it in
the furtherance of its business matters.

 

E. MISCELLANEOUS

 

  1) No Admission of Liability: It is understood that nothing in this Agreement
constitutes any kind of admission of wrongdoing by any party or acknowledgment
that Humana has any liability or obligation to you, other than to fulfill the
obligations or Agreements contained herein upon proper execution of this
Agreement.

 

8



--------------------------------------------------------------------------------

James E. Murray

 

  2) Entire Agreement: This Agreement, the Stock Agreements and the
Confidentiality Agreement reflect the entire understanding between Humana and
you, and no statements, promises or inducements, whether written or oral, made
by either party that are not contained in this Agreement, the Stock Agreements
or the Confidentiality Agreement shall be valid or binding upon the parties to
this Agreement.

 

  3) Severability: In the event any portion of this Agreement is held to be
unenforceable, the remainder of this Agreement shall remain in full force and
effect and shall be enforced in harmony with the purpose of the Agreement.

 

  4) Counterpart: This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts shall
together constitute one and the same instrument.

 

F. ACKNOWLEDGMENTS: You and Humana hereby acknowledge and agree:

 

1) that you were provided a period of at least twenty-one (21) days to review
and consider this Agreement, that you voluntarily waive the remaining balance of
this time period if you sign this Agreement before the end of the twenty-one
(21) day time period, and that any changes to this Agreement that were made
after you first received it either were not material or were made at your
request and will not restart the twenty-one (21) day period;

 

2) that you have been advised in writing to consult with an attorney prior to
executing this Agreement;

 

3) that you have been provided a period of seven (7) days immediately following
your execution of this Agreement to revoke this Agreement by written
notification to Humana by the procedures described in Section A(3) of this
Agreement and that this Agreement shall not become effective or enforceable
before the end of the seven (7) day Revocation Period;

 

4) the Consideration is in addition to anything of value to which you are
entitled from Humana.

 

5) that you understand each of the terms of this Agreement and the effect of
executing this Agreement by your signature; and

 

9



--------------------------------------------------------------------------------

James E. Murray

 

6) that you are executing this Agreement as your own free act and deed, without
any coercion or duress, and that you agree to each of the terms and provisions
of this Agreement, and that you hereby release any and all of the rights and
claims as set forth above in exchange for the Consideration referred to above,
which you acknowledge and agree is not Consideration to which you are otherwise
entitled without signing this Agreement.

IN WITNESS WHEREOF, as their free and voluntary act, the parties have executed
this Agreement as of the date indicated.

 

HUMANA     BY:  

/s/ Joan O. Lenahan

   

/s/ James E. Murray

Humana Representative     James E. Murray

Joan O. Lenahan

   

April 1, 2017

Humana Representative Name (please print)

   

Date

Vice President – Corporate Secretary

   

Title

   

April 1, 2017

    Date    

 

10